DETAILED ACTION
This Office Action is in response to Application filed on 10 August 2021.
Claims 1-20 are pending.  The claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 7, and 13 respectively of prior U.S. Patent No. 11,119,891. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 8-12, and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-12, and 15-18 of U.S. Patent No. 11,416,375. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5, 8-12, and 15-18 of ‘375 contain every element of claims 1-5, 8-12, and 15-18 of the instant application and as such anticipate claims 1-5, 8-12, and 15-18 of the instant application.
Claim 1 of the instant application maps to claim 1 of ‘375.
Claim 2 of the instant application maps to claim 2 of ‘375.
Claim 3 of the instant application maps to claim 3 of ‘375.
Claim 4 of the instant application maps to claim 4 of ‘375.
Claim 5 of the instant application maps to claim 5 of ‘375.
Claim 8 of the instant application maps to claim 8 of ‘375.
Claim 9 of the instant application maps to claim 9 of ‘375.
Claim 10 of the instant application maps to claim 10 of ‘375.
Claim 11 of the instant application maps to claim 11 of ‘375.
Claim 12 of the instant application maps to claim 12 of ‘375.
Claim 15 of the instant application maps to claim 15 of ‘375.
Claim 16 of the instant application maps to claim 16 of ‘375.
Claim 17 of the instant application maps to claim 17 of ‘375.
Claim 18 of the instant application maps to claim 18 of ‘375.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness- type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claims 1-2, 4-9, 11-16, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,119,891. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of ‘891 contain every element of claims 1-2, 4-9, 11-16, and 18-20 of the instant application and as such anticipate claims 1-2, 4-9, 11-16, and 18-20 of the instant application.
Claim 1 of the instant application maps to claim 1 of ‘891.
Claim 2 of the instant application maps to claim 2 of ‘891.
Claim 4 of the instant application maps to claim 3 of ‘891.
Claim 5 of the instant application maps to claim 4 of ‘891.
Claim 6 of the instant application maps to claim 5 of ‘891.
Claim 7 of the instant application maps to claim 6 of ‘891.
Claim 8 of the instant application maps to claim 7 of ‘891.
Claim 9 of the instant application maps to claim 8 of ‘891.
Claim 11 of the instant application maps to claim 9 of ‘891.
Claim 12 of the instant application maps to claim 10 of ‘891.
Claim 13 of the instant application maps to claim 11 of ‘891.
Claim 14 of the instant application maps to claim 12 of ‘891.
Claim 15 of the instant application maps to claim 13 of ‘891.
Claim 16 of the instant application maps to claim 14 of ‘891.
Claim 18 of the instant application maps to claim 15 of ‘891.
Claim 19 of the instant application maps to claim 16 of ‘891.
Claim 20 of the instant application maps to claim 17 of ‘891.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,540,258. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of ‘258 contain every element of claims 1-20 of the instant application and as such anticipate claims 1-20 of the instant application.
Claim 1 of the instant application maps to claim 1 of ‘891.
Claim 2 of the instant application maps to claim 1 of ‘891.
Claim 3 of the instant application maps to claim 2 of ‘891.
Claim 4 of the instant application maps to claim 3 of ‘891.
Claim 5 of the instant application maps to claim 4 of ‘891.
Claim 6 of the instant application maps to claim 5 of ‘891.
Claim 7 of the instant application maps to claim 6 of ‘891.
Claim 8 of the instant application maps to claim 7 of ‘891.
Claim 9 of the instant application maps to claim 7 of ‘891.
Claim 10 of the instant application maps to claim 8 of ‘891.
Claim 11 of the instant application maps to claim 9 of ‘891.
Claim 12 of the instant application maps to claim 10 of ‘891.
Claim 13 of the instant application maps to claim 11 of ‘891.
Claim 14 of the instant application maps to claim 12 of ‘891.
Claim 15 of the instant application maps to claim 13 of ‘891.
Claim 16 of the instant application maps to claim 13 of ‘891.
Claim 17 of the instant application maps to claim 14 of ‘891.
Claim 18 of the instant application maps to claim 15 of ‘891.
Claim 19 of the instant application maps to claim 16 of ‘891.
Claim 20 of the instant application maps to claim 17 of ‘891.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fanning et al., U.S. Patent App. Pub. 2013/0249917, hereinafter referred to as “Fanning”.

Referring to claim 1, Fanning discloses a method of program profiling (See paragraph 0094). - A computer-implemented method, comprising: 
Fanning discloses sampling profile data corresponding to time to execute of a particular function (See paragraphs 0005, 0064, 0094). Fanning discloses collection is enabled (See paragraph 0027). Fanning discloses the executing code is JavaScript (See paragraph 0057). - determining whether time-based sampling is activated to capture a time-based sampling data during execution of a JavaScript function; and 
Fanning discloses various work performed by the program including callback stacks (See paragraph 0064). - in response to determining that the time-based sampling is activated: 
Fanning discloses capturing the callback stack (See paragraph 0064). -  determining whether a callback stack trace is active; in response to determining that the callback stack trace is active: loading an active callback stack trace; and 
Fanning discloses the grouped data including the most current stack frame (See paragraph 0068). Fanning discloses a data collection component that collects the data and a combination component that combines the sampling data (See paragraph 0080 and 0081). Fanning discloses the collection component saves the data (See paragraph 0033). - providing the active callback stack trace and a current stack trace of the JavaScript function as the time-based sampling data.

Claim 8 is rejected for similar reasons as claim 1, see above rejection. Fanning also discloses computer storage media with computer-readable instructions that can be accessed by a computer (See paragraph 0107).

Claim 15 is rejected for similar reasons as claim 1, see above rejection. Fanning also discloses a computer with processor coupled to a memory that execute computer executable instructions stored on the memory (See paragraph 0104).

Allowable Subject Matter
Claims 2-7, 9-14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art, if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and if the above double patenting rejections are also overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648. The examiner can normally be reached M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        September 10, 2022